Citation Nr: 1741708	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for memory loss, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before the Board in May 2015; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not being present. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C F R § 20.704(d) (2016).

In September 2015, the Board remanded the claim; it is now returned to the Board for further consideration.


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran currently has a diagnosed disorder manifested by memory loss.


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has memory loss secondary to posttraumatic stress disorder (PTSD). See December 2011 Statement in Support of Claim.  In September 2015, the Board remanded the claim as inextricably intertwined with a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Following remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorders.  The examiner was specifically asked to state whether the Veteran had a memory disorder or other symptoms of memory loss.  

In February 2016, the Veteran underwent a VA examination.  It was determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria; however, he was diagnosed with insomnia disorder which was determined to have had onset during service.  Regarding memory loss, the examiner concluded that the Veteran did not have a current mental disorder diagnosis that met the DSM criteria for memory loss or cognitive impairment.  Specifically, the examiner explained that the Veteran did not evidence memory difficulties during the examination and his Mini-Mental State Examination (MMSE) score of 29 out of 30 was not indicative of cognitive or memory impairment.  The examiner also stated that the evidence did not establish a historical basis for such a disorder.  The Veteran reported some difficulty with concentration but denies any long term recall difficulty.  In June 2016, an addendum was sought given that the February 2016 VA examiner did not have access to the entire claims file.  No changes to the conclusions reached in February 2016 were noted to be appropriate.

The Board notes the Veteran's complaints of mild memory loss in VA treatment records; however, upon examination in May 2012 and again in February 2016, the Veteran's memory was noted to be intact and he did not demonstrate cognitive impairment.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  As there is no competent evidence that the appellant has been diagnosed with a disability manifested by memory loss or cognitive impairment, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for memory loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


